 Case 1:21-cv-00193-PLM-PJG ECF No. 8, PageID.48 Filed 06/18/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 KRISTY KLENKE,

        Plaintiff,
                                                      Case No. 1:21-cv-193
 v.
                                                      HONORABLE PAUL L. MALONEY
 MARIO CUNNINGHAM, et al.,

        Defendants.
 ____________________________/


                                 ORDER TO SHOW CAUSE

        The court records reveal that Plaintiff filed a waiver of service executed by Defendant

Mario Cunningham on March 29, 2021 (ECF No. 4) and this defendant has failed to file a response

within the time allowed in the court rules. The court records further indicate that Plaintiff has

failed to move for an entry of default against this defendant. Therefore,

       IT IS HEREBY ORDERED that Plaintiff shall, not later than July 2, 2021, move for an

entry of default against Defendant Mario Cunningham or show cause in writing why the Court

should not dismiss the case against Defendant Mario Cunningham for lack of prosecution pursuant

to W.D. Mich. LCivR 41.1.



Dated: June 18, 2021                                          /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
